 


110 HR 1298 IH: Push Poll Disclosure Act of 2007
U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1298 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2007 
Mr. Petri (for himself, Mrs. Maloney of New York, Mr. Shimkus, Mr. Kind, Mr. Shays, Mr. Holden, and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to require persons conducting Federal election polls by telephone to disclose certain information to respondents and the Federal Election Commission. 
 
 
1.Short titleThis Act may be cited as the Push Poll Disclosure Act of 2007.
2.Disclosure and reports relating to polling by telephone or electronic device
(a)In generalTitle III of the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by adding at the end the following new section:

325.Disclosure and reports relating to polling by telephone or electronic device
(a)Disclosure to respondentsAny person who conducts a Federal election poll by telephone or electronic device shall disclose to each respondent the identity of the person paying the expenses of the poll. The disclosure shall be made at the end of the interview involved.
(b)Reports to CommissionIn the case of any Federal election poll by telephone or electronic device—
(1)if the results are not to be made public, the person who conducts the poll shall report to the Commission the total cost of the poll and all sources of funds for the poll; and
(2)the person who conducts the poll shall report to the Commission the total number of households contacted and include with such report a copy of the poll questions.
(c)Federal election poll definedAs used in this section, the term Federal election poll means a survey—
(1)in which the respondent is asked to state opinions or views regarding a future election for Federal office; and
(2)in which more than 1,200 households are surveyed..
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections occurring after December 31, 2007. 
 
